 



Exhibit 10.2
HEALTH BENEFITS DIRECT CORPORATION
2008 EQUITY COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



HEALTH BENEFITS DIRECT CORPORATION
2008 EQUITY COMPENSATION PLAN
     The purpose of the Health Benefits Direct Corporation 2008 Equity
Compensation Plan (the “Plan”) is to provide (i) employees of Health Benefits
Direct Corporation (the “Company”) and its subsidiaries, (ii) certain
consultants and advisors who perform services for the Company or its
subsidiaries and (iii) non-employee members of the Board of Directors of the
Company with the opportunity to receive grants of stock options, stock
appreciation rights, stock awards, stock units and other stock-based awards. The
Company believes that the Plan will encourage the participants to contribute
materially to the growth of the Company, thereby benefitting the Company’s
stockholders, and will align the economic interests of the participants with
those of the stockholders.
     Section 1. Definitions
     The following terms shall have the meanings set forth below for purposes of
the Plan:
          (a) “Board” shall mean the Board of Directors of the Company.
          (b) “Cause” shall mean, except to the extent specified otherwise by
the Committee, a finding by the Committee that the Grantee (i) has breached his
or her employment or service contract with the Employer, (ii) has engaged in
disloyalty to the Employer, including, without limitation, fraud, embezzlement,
theft, commission of a felony or proven dishonesty, (iii) has disclosed trade
secrets or confidential information of the Employer to persons not entitled to
receive such information, (iv) has breached any written non-competition,
non-solicitation or confidentiality agreement between the Grantee and the
Employer or (v) has engaged in such other behavior detrimental to the interests
of the Employer as the Committee determines.
          (c) “Change of Control” shall be deemed to have occurred if:
               (i) Any “person” (as such term is used in sections 13(d) and
14(d) of the Exchange Act) becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the voting power of the then outstanding
securities of the Company; provided that a Change of Control shall not be deemed
to occur as a result of a transaction in which the Company becomes a subsidiary
of another corporation and in which the stockholders of the Company, immediately
prior to the transaction, will beneficially own, immediately after the
transaction, shares entitling such stockholders to more than 50% of all votes to
which all stockholders of the parent corporation would be entitled in the
election of directors.
               (ii) The consummation of (A) a merger or consolidation of the
Company with another corporation where the stockholders of the Company,
immediately prior to the merger or consolidation, will not beneficially own,
immediately after the merger or

-1-



--------------------------------------------------------------------------------



 



consolidation, shares entitling such stockholders to more than 50% of all votes
to which all stockholders of the surviving corporation would be entitled in the
election of directors, or where the members of the Board, immediately prior to
the merger or consolidation, would not, immediately after the merger or
consolidation, constitute a majority of the board of directors of the surviving
corporation, (B) a sale or other disposition of all or substantially all of the
assets of the Company, or (C) a liquidation or dissolution of the Company.
          (d) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (e) “Committee” shall mean the committee, consisting of members of the
Board, designated by the Board to administer the Plan.
          (f) “Company” shall mean Health Benefits Direct Corporation and shall
include its successors.
          (g) “Company Stock” shall mean common stock of the Company.
          (h) “Disability” or “Disabled” shall mean a Grantee’s becoming
disabled within the meaning of section 22(e)(3) of the Code, within the meaning
of the Employer’s long-term disability plan applicable to the Grantee or as
otherwise determined by the Committee.
          (i) “Dividend Equivalent” shall mean an amount determined by
multiplying the number of shares of Company Stock subject to a Grant by the
per-share cash dividend paid by the Company on its outstanding Company Stock, or
the per-share fair market value (as determined by the Committee) of any dividend
paid on its outstanding Company Stock in consideration other than cash.
          (j) “Employee” shall mean an employee of the Company or a subsidiary
of the Company.
          (k) “Employed by, or providing service to, the Employer” shall mean
employment or service as an Employee, Key Advisor or member of the Board (so
that, for purposes of exercising Options and SARs and satisfying conditions with
respect to Stock Awards and Performance Units, a Grantee shall not be considered
to have terminated employment or service until the Grantee ceases to be both an
Employee, Key Advisor and member of the Board).
          (l) “Employer” shall mean the Company and each of its subsidiaries.
          (m) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (n) “Exercise Price” shall mean the purchase price of Company Stock
subject to an Option.

-2-



--------------------------------------------------------------------------------



 



          (o) “Fair Market Value” shall mean:
               (i) If the Company Stock is publicly traded, then the Fair Market
Value per share shall be determined as follows: (A) if the principal trading
market for the Company Stock is a national securities exchange, the last
reported sale price thereof on the relevant date or (if there were no trades on
that date) the latest preceding date upon which a sale was reported, or (B) if
the Company Stock is not principally traded on any such exchange, the last
reported sale price of a share of Company Stock on the relevant date, as
reported by the OTC Bulletin Board or, if shares are not reported on the OTC
Bulletin Board, as determined by the Committee through any reasonable valuation
method authorized under the Code.
               (ii) If the Company Stock is not publicly traded or, if publicly
traded, is not subject to reported transactions as set forth above, the Fair
Market Value per share shall be as determined by the Committee through any
reasonable valuation method authorized under the Code.
          (p) “Grant” shall mean a grant of Options, SARs, Stock Awards, Stock
Units or Other Stock-Based Awards under the Plan.
          (q) “Grant Instrument” shall mean the agreement that sets forth the
terms of a Grant, including any amendments.
          (r) “Grantee” shall mean an Employee, Key Advisor or Non-Employee
Director who receives a Grant under the Plan.
          (s) “Key Advisor” shall mean a consultant or advisor of an Employer.
          (t) “Non-Employee Director” shall mean a member of the Board who is
not an Employee.
          (u) “Nonqualified Stock Option” shall mean an option to purchase
Company Stock that is not intended to meet the requirements of section 422 of
the Code.
          (v) “Option” shall mean a Nonqualified Stock Option granted under the
Plan.
          (w) “Other Stock-Based Award” shall mean any Grant based on, measured
by or payable in Company Stock, as described in Section 10.
          (x) “SAR” shall mean a stock appreciation right with respect to a
share of Company Stock.
          (y) “Stock Award” shall mean an award of Company Stock, with or
without restrictions.

-3-



--------------------------------------------------------------------------------



 



          (z) “Stock Unit” shall mean a unit that represents a hypothetical
share of Company Stock.
     Section 2. Administration
          (a) Committee. The Plan shall be administered and interpreted by the
Board or by a Committee appointed by the Board. The Committee, if applicable,
should consist of two or more persons who are “non-employee directors” as
defined under Rule 16b-3 under the Exchange Act. The Board shall approve and
administer all grants made to Non-Employee Directors. The Committee may delegate
authority to one or more subcommittees, as it deems appropriate. To the extent
that the Board or a subcommittee administers the Plan, references in the Plan to
the “Committee” shall be deemed to refer to the Board or such subcommittee. In
the absence of a specific designation by the Board to the contrary, the Plan
shall be administered by the Committee of the Board or any successor Board
committee performing substantially the same functions.
          (b) Committee Authority. The Committee shall have the sole authority
to (i) determine the individuals to whom grants shall be made under the Plan,
(ii) determine the type, size and terms of the grants to be made to each such
individual, (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms of any previously issued grant, subject to the provisions of
Section 17 below, and (v) deal with any other matters arising under the Plan.
          (c) Committee Determinations. The Committee shall have full power and
express discretionary authority to administer and interpret the Plan, to make
factual determinations and to adopt or amend such rules, regulations, agreements
and instruments for implementing the Plan and for the conduct of its business as
it deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.
     Section 3. Grants
     Awards under the Plan may consist of grants of Options as described in
Section 6, Stock Awards as described in Section 7, Stock Units as described in
Section 8, SARs as described in Section 9 and Other Stock-Based Awards as
described in Section 10. All Grants shall be subject to the terms and conditions
set forth herein and to such other terms and conditions consistent with this
Plan as the Committee deems appropriate and as are specified in writing by the
Committee to the individual in the Grant Instrument. All Grants shall be made
conditional upon the Grantee’s acknowledgement, in writing or by acceptance of
the Grant, that all decisions and

-4-



--------------------------------------------------------------------------------



 



determinations of the Committee shall be final and binding on the Grantee, his
or her beneficiaries and any other person having or claiming an interest under
such Grant. Grants under a particular Section of the Plan need not be uniform as
among the Grantees.
     Section 4. Shares Subject to the Plan
          (a) Shares Authorized. Subject to adjustment as described below, the
aggregate number of shares of Company Stock that may be issued or transferred
under the Plan is 1,000,000 shares. Shares issued or transferred under the Plan
may be authorized but unissued shares of Company Stock or reacquired shares of
Company Stock, including shares purchased by the Company on the open market for
purposes of the Plan. If and to the extent Options or SARs granted under the
Plan terminate, expire or are canceled, forfeited, exchanged or surrendered
without having been exercised or if any Stock Awards, Stock Units or Other
Stock-Based Awards are forfeited, terminated or otherwise not paid in full, the
shares subject to such Grants shall again be available for purposes of the Plan.
          (b) Adjustments. If there is any change in the number or kind of
shares of Company Stock outstanding by reason of (i) a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) a
merger, reorganization or consolidation, (iii) a reclassification or change in
par value, or (iv) any other extraordinary or unusual event affecting the
outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for Grants, the maximum number of shares of Company Stock that
any individual participating in the Plan may be granted in any year, the number
of shares covered by outstanding Grants, the kind of shares issued or
transferred under the Plan, and the price per share or the applicable market
value of such Grants may be appropriately adjusted by the Committee to reflect
any increase or decrease in the number of, or change in the kind or value of,
issued shares of Company Stock to preclude, to the extent practicable, the
enlargement or dilution of rights and benefits under such Grants; provided,
however, that any fractional shares resulting from such adjustment shall be
eliminated. Any adjustments determined by the Committee shall be final, binding
and conclusive.
     Section 5. Eligibility for Participation
          (a) Eligible Persons. All Employees (including, for all purposes of
the Plan, an Employee who is a member of the Board) and Non-Employee Directors
shall be eligible to participate in the Plan. Key Advisors shall be eligible to
participate in the Plan if the Key Advisors render bona fide services to the
Employer, the services are not in connection with the offer and sale of
securities in a capital-raising transaction and the Key Advisors do not directly
or indirectly promote or maintain a market for the Company’s securities.
          (b) Selection of Grantees. The Committee shall select the Employees,
Non-Employee Directors and Key Advisors to receive Grants and shall determine
the number of

-5-



--------------------------------------------------------------------------------



 



shares of Company Stock subject to a particular Grant in such manner as the
Committee determines.
     Section 6. Options
     The Committee may grant Options to an Employee, Non-Employee Director or
Key Advisor, upon such terms as the Committee deems appropriate. The following
provisions are applicable to Options:
          (a) Number of Shares. The Committee shall determine the number of
shares of Company Stock that will be subject to each Grant of Options to
Employees, Non-Employee Directors and Key Advisors.
          (b) Type of Option and Price.
               (i) The Committee may grant Nonqualified Stock Options all in
accordance with the terms and conditions set forth herein. The Committee may not
grant incentive stock options intended to meet the requirements of section 422
of the Code. Nonqualified Stock Options may be granted to Employees, Key
Advisors and Non-Employee Directors.
               (ii) The Exercise Price of Company Stock subject to an Option
shall be determined by the Committee and shall be equal to or greater than the
Fair Market Value of a share of Company Stock on the date the Option is granted.
          (c) Option Term. The Committee shall determine the term of each
Option. The term of any Option shall not exceed ten years from the date of
grant.
          (d) Exercisability of Options. Options shall become exercisable in
accordance with such terms and conditions, consistent with the Plan, as may be
determined by the Committee and specified in the Grant Instrument. The Committee
may accelerate the exercisability of any or all outstanding Options at any time
for any reason.
          (e) Grants to Non-Exempt Employees. Notwithstanding the foregoing,
Options granted to persons who are non-exempt employees under the Fair Labor
Standards Act of 1938, as amended, may not be exercisable for at least six
months after the date of grant (except that such Options may become exercisable,
as determined by the Committee, upon the Grantee’s death, Disability or
retirement, or upon a Change of Control or other circumstances permitted by
applicable regulations).
          (f) Termination of Employment, Disability or Death.
               (i) Except as provided below, an Option may only be exercised
while the Grantee is employed by, or providing service to, the Employer as an
Employee, Key Advisor or member of the Board.

-6-



--------------------------------------------------------------------------------



 



               (ii) In the event that a Grantee ceases to be employed by, or
provide service to, the Employer for any reason other than Disability, death or
termination for Cause, any Option which is otherwise exercisable by the Grantee
shall terminate unless exercised within 90 days after the date on which the
Grantee ceases to be employed by, or provide service to, the Employer (or within
such other period of time as may be specified by the Committee), but in any
event no later than the date of expiration of the Option term. Except as
otherwise provided by the Committee, any of the Grantee’s Options that are not
otherwise exercisable as of the date on which the Grantee ceases to be employed
by, or provide service to, the Employer shall terminate as of such date.
               (iii) In the event the Grantee ceases to be employed by, or
provide service to, the Company on account of a termination for Cause by the
Employer, any Option held by the Grantee shall terminate as of the date the
Grantee ceases to be employed by, or provide service to, the Employer. In
addition, notwithstanding any other provisions of this Section 6, if the
Committee determines that the Grantee has engaged in conduct that constitutes
Cause at any time while the Grantee is employed by, or providing service to, the
Employer or after the Grantee’s termination of employment or service, any Option
held by the Grantee shall immediately terminate and the Grantee shall
automatically forfeit all shares underlying any exercised portion of an Option
for which the Company has not yet delivered the share certificates, upon refund
by the Company of the Exercise Price paid by the Grantee for such shares. Upon
any exercise of an Option, the Company may withhold delivery of share
certificates pending resolution of an inquiry that could lead to a finding
resulting in a forfeiture.
               (iv) In the event the Grantee ceases to be employed by, or
provide service to, the Employer because the Grantee is Disabled, any Option
which is otherwise exercisable by the Grantee shall terminate unless exercised
within one year after the date on which the Grantee ceases to be employed by, or
provide service to, the Employer (or within such other period of time as may be
specified by the Committee), but in any event no later than the date of
expiration of the Option term. Except as otherwise provided by the Committee,
any of the Grantee’s Options which are not otherwise exercisable as of the date
on which the Grantee ceases to be employed by, or provide service to, the
Employer shall terminate as of such date.
               (v) If the Grantee dies while employed by, or providing service
to, the Employer or within 90 days after the date on which the Grantee ceases to
be employed or provide service on account of a termination specified in
Section 6(e)(ii) above (or within such other period of time as may be specified
by the Committee), any Option that is otherwise exercisable by the Grantee shall
terminate unless exercised within one year after the date on which the Grantee
ceases to be employed by, or provide service to, the Employer (or within such
other period of time as may be specified by the Committee), but in any event no
later than the date of expiration of the Option term. Except as otherwise
provided by the Committee, any of the Grantee’s Options that are not otherwise
exercisable as of the date on which the Grantee ceases to be employed by, or
provide service to, the Employer shall terminate as of such date.

-7-



--------------------------------------------------------------------------------



 



          (g) Exercise of Options. A Grantee may exercise an Option that has
become exercisable, in whole or in part, by delivering a notice of exercise to
the Company. The Grantee shall pay the Exercise Price for an Option as specified
by the Committee (i) in cash, (ii) unless the Committee determines otherwise, by
delivering shares of Company Stock owned by the Grantee and having a Fair Market
Value on the date of exercise at least equal to the Exercise Price or by
attestation (on a form prescribed by the Committee) to ownership of shares of
Company Stock having a Fair Market Value on the date of exercise at least equal
to the Exercise Price, (iii) by payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board, or (iv) by
such other method as the Committee may approve. Shares of Company Stock used to
exercise an Option shall have been held by the Grantee for the requisite period
of time necessary to avoid adverse accounting consequences to the Company with
respect to the Option. Payment for the shares to be issued or transferred
pursuant to the Option, and any required withholding taxes, must be received by
the Company by the time specified by the Committee depending on the type of
payment being made, but in all cases prior to the issuance or transfer of such
shares.
     Section 7. Stock Awards
     The Committee may issue or transfer shares of Company Stock to an Employee,
Key Advisor or Non-Employee Director under a Stock Award, upon such terms as the
Committee deems appropriate. The following provisions are applicable to Stock
Awards:
          (a) General Requirements. Shares of Company Stock issued or
transferred pursuant to Stock Awards may be issued or transferred for
consideration or for no consideration, and subject to restrictions or no
restrictions, as determined by the Committee. The Committee may, but shall not
be required to, establish conditions under which restrictions on Stock Awards
shall lapse over a period of time or according to such other criteria as the
Committee deems appropriate, including, without limitation, restrictions based
upon the achievement of specific performance goals. The period of time during
which the Stock Awards will remain subject to restrictions will be designated in
the Grant Instrument as the “Restriction Period.”
          (b) Number of Shares. The Committee shall determine the number of
shares of Company Stock to be issued or transferred pursuant to a Stock Award
and the restrictions applicable to such shares.
          (c) Requirement of Employment or Service. If the Grantee ceases to be
employed by, or provide service to, the Employer during a period designated in
the Grant Instrument as the Restriction Period, or if other specified conditions
are not met, the Stock Award shall terminate as to all shares covered by the
Grant as to which the restrictions have not lapsed, and those shares of Company
Stock must be immediately returned to the Company. The Committee may, however,
provide for complete or partial exceptions to this requirement as it deems
appropriate.
          (d) Restrictions on Transfer and Legend on Stock Certificate. During
the Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the

-8-



--------------------------------------------------------------------------------



 



shares of a Stock Award except under Section 14(a) below. Unless otherwise
determined by the Committee, the Company will retain possession of certificates
for shares of Stock Awards until all restrictions on such shares have lapsed.
Each certificate for a Stock Award, unless held by the Company, shall contain a
legend giving appropriate notice of the restrictions in the Grant. The Grantee
shall be entitled to have the legend removed from the stock certificate covering
the shares subject to restrictions when all restrictions on such shares have
lapsed. The Committee may determine that the Company will not issue certificates
for Stock Awards until all restrictions on such shares have lapsed.
          (e) Right to Vote and to Receive Dividends. Unless the Committee
determines otherwise, during the Restriction Period, the Grantee shall have the
right to vote shares of Stock Awards and to receive any dividends or other
distributions paid on such shares, subject to any restrictions deemed
appropriate by the Committee, including, without limitation, the achievement of
specific performance goals.
          (f) Lapse of Restrictions. All restrictions imposed on Stock Awards
shall lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions, if any, imposed by the Committee. The Committee
may determine, as to any or all Stock Awards, that the restrictions shall lapse
without regard to any Restriction Period.
     Section 8. Stock Units
     The Committee may grant Stock Units, each of which shall represent one
hypothetical share of Company Stock, to an Employee, Key Advisor or Non-Employee
Director, upon such terms and conditions as the Committee deems appropriate. The
following provisions are applicable to Stock Units:
          (a) Crediting of Units. Each Stock Unit shall represent the right of
the Grantee to receive a share of Company Stock or an amount of cash based on
the value of a share of Company Stock, if and when specified conditions are met.
All Stock Units shall be credited to bookkeeping accounts established on the
Company’s records for purposes of the Plan.
          (b) Terms of Stock Units. The Committee may grant Stock Units that are
payable if specified performance goals or other conditions are met, or under
other circumstances. Stock Units may be paid at the end of a specified
performance period or other period, or payment may be deferred to a date
authorized by the Committee. The Committee shall determine the number of Stock
Units to be granted and the requirements applicable to such Stock Units.
          (c) Requirement of Employment or Service. If the Grantee ceases to be
employed by, or provide service to, the Employer prior to the vesting of Stock
Units, or if other conditions established by the Committee are not met, the
Grantee’s Stock Units shall be forfeited. The Committee may, however, provide
for complete or partial exceptions to this requirement as it deems appropriate.

-9-



--------------------------------------------------------------------------------



 



          (d) Payment With Respect to Stock Units. Payments with respect to
Stock Units shall be made in cash, Company Stock or any combination of the
foregoing, as the Committee shall determine.
     Section 9. Stock Appreciation Rights
     The Committee may grant SARs to an Employee, Key Advisor or Non-Employee
Director separately or in tandem with any Option. The following provisions are
applicable to SARs:
          (a) General Requirements. The Committee may grant SARs to an Employee,
Key Advisor or Non-Employee Director separately or in tandem with any Option
(for all or a portion of the applicable Option). Tandem SARs may be granted
either at the time the Option is granted or at any time thereafter while the
Option remains outstanding; provided, however, that, in the case of an Incentive
Stock Option, SARs may be granted only at the time of the Grant of the Incentive
Stock Option. The Committee shall establish the base amount of the SAR at the
time the SAR is granted. The base amount of each SAR shall be equal to the per
share Exercise Price of the related Option or, if there is no related Option, an
amount equal to or greater than the Fair Market Value of a share of Company
Stock as of the date of Grant of the SAR.
          (b) Tandem SARs. In the case of tandem SARs, the number of SARs
granted to a Grantee that shall be exercisable during a specified period shall
not exceed the number of shares of Company Stock that the Grantee may purchase
upon the exercise of the related Option during such period. Upon the exercise of
an Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.
          (c) Exercisability. An SAR shall be exercisable during the period
specified by the Committee in the Grant Instrument and shall be subject to such
vesting and other restrictions as may be specified in the Grant Instrument. The
Committee may accelerate the exercisability of any or all outstanding SARs at
any time for any reason. SARs may only be exercised while the Grantee is
employed by, or providing service to, the Employer or during the applicable
period after termination of employment or service as described in Section 6(e)
above. A tandem SAR shall be exercisable only during the period when the Option
to which it is related is also exercisable.
          (d) Grants to Non-Exempt Employees. Notwithstanding the foregoing,
SARs granted to persons who are non-exempt employees under the Fair Labor
Standards Act of 1938, as amended, may not be exercisable for at least six
months after the date of grant (except that such SARs may become exercisable, as
determined by the Committee, upon the Grantee’s death, Disability or retirement,
or upon a Change of Control or other circumstances permitted by applicable
regulations).

-10-



--------------------------------------------------------------------------------



 



          (e) Value of SARs. When a Grantee exercises SARs, the Grantee shall
receive in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised. The stock appreciation for an SAR
is the amount by which the Fair Market Value of the underlying Company Stock on
the date of exercise of the SAR exceeds the base amount of the SAR as described
in subsection (a).
          (f) Form of Payment. The appreciation in an SAR shall be paid in
shares of Company Stock, cash or any combination of the foregoing, as the
Committee shall determine. For purposes of calculating the number of shares of
Company Stock to be received, shares of Company Stock shall be valued at their
Fair Market Value on the date of exercise of the SAR.
     Section 10. Other Stock-Based Awards
     The Committee may grant Other Stock-Based Awards, which are awards (other
than those described in Sections 6, 7, 8 and 9 of the Plan) that are based on or
measured by Company Stock, to any Employee, Key Advisor or Non-Employee
Director, on such terms and conditions as the Committee shall determine. Other
Stock-Based Awards may be awarded subject to the achievement of performance
goals or other conditions and may be payable in cash, Company Stock or any
combination of the foregoing, as the Committee shall determine.
     Section 11. Dividend Equivalents
     The Committee may grant Dividend Equivalents in connection Stock Units or
Other Stock-Based Awards. Dividend Equivalents may be paid currently or accrued
as contingent cash obligations and may be payable in cash or shares of Company
Stock, and upon such terms as the Committee may establish, including, without
limitation, the achievement of specific performance goals.
     Section 12. Deferrals
     The Committee may permit or require a Grantee to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to such
Grantee in connection with any Stock Units or Other Stock-Based Awards. If any
such deferral election is permitted or required, the Committee shall establish
rules and procedures for such deferrals and may provide for interest or other
earnings to be paid on such deferrals. The rules and procedures for any such
deferrals shall be consistent with applicable requirements of section 409A of
the Code.
     Section 13. Withholding of Taxes
          (a) Required Withholding. All Grants under the Plan shall be subject
to applicable federal (including FICA), state and local tax withholding
requirements. The Employer may require that the Grantee or other person
receiving or exercising Grants pay to the Employer the amount of any federal,
state or local taxes that the Employer is required to withhold with respect to
such Grants, or the Employer may deduct from other wages and

-11-



--------------------------------------------------------------------------------



 



compensation paid by the Employer the amount of any withholding taxes due with
respect to such Grants.
          (b) Election to Withhold Shares. If the Committee so permits, a
Grantee may elect to satisfy the Employer’s tax withholding obligation with
respect to Grants paid in Company Stock by having shares withheld up to an
amount that does not exceed the Grantee’s minimum applicable withholding tax
rate for federal (including FICA), state and local tax liabilities. The election
must be in a form and manner prescribed by the Committee and may be subject to
the prior approval of the Committee.
     Section 14. Transferability of Grants
          (a) Nontransferability of Grants. Except as provided below, only the
Grantee may exercise rights under a Grant during the Grantee’s lifetime. A
Grantee may not transfer those rights except (i) by will or by the laws of
descent and distribution or (ii) pursuant to a domestic relations order. When a
Grantee dies, the personal representative or other person entitled to succeed to
the rights of the Grantee may exercise such rights. Any such successor must
furnish proof satisfactory to the Company of his or her right to receive the
Grant under the Grantee’s will or under the applicable laws of descent and
distribution.
          (b) Transfer of Nonqualified Stock Options. Notwithstanding the
foregoing, the Committee may provide, in a Grant Instrument, that a Grantee may
transfer Nonqualified Stock Options to family members, or one or more trusts or
other entities for the benefit of or owned by family members, consistent with
the applicable securities laws, according to such terms as the Committee may
determine; provided that the Grantee receives no consideration for the transfer
of an Option and the transferred Option shall continue to be subject to the same
terms and conditions as were applicable to the Option immediately before the
transfer.
     Section 15. Consequences of a Change of Control
          (a) Notice and Acceleration. Unless the Committee determines
otherwise, effective upon the date of the Change of Control, (i) all outstanding
Options and SARs shall automatically accelerate and become fully exercisable,
(ii) the restrictions and conditions on all outstanding Stock Awards shall
immediately lapse, and (iii) all Stock Units, Other Stock-Based Awards and
Dividend Equivalents shall become fully vested and shall be paid at their target
values, or in such greater amounts as the Committee may determine.
          (b) Other Alternatives. Notwithstanding the foregoing, in the event of
a Change of Control, the Committee may take one or more of the following actions
with respect to any or all outstanding Grants: the Committee may (i) require
that Grantees surrender their outstanding Options and SARs in exchange for one
or more payments by the Company, in cash or Company Stock as determined by the
Committee, in an amount equal to the amount by which the then Fair Market Value
of the shares of Company Stock subject to the Grantee’s unexercised Options and
SARs exceeds the Exercise Price of the Options or the base amount of the SARs,
as

-12-



--------------------------------------------------------------------------------



 



applicable, (ii) after giving Grantees an opportunity to exercise their
outstanding Options and SARs, terminate any or all unexercised Options and SARs
at such time as the Committee deems appropriate, or (iii) determine that
outstanding Options and SARs that are not exercised shall be assumed by, or
replaced with comparable options or rights by, the surviving corporation, (or a
parent or subsidiary of the surviving corporation), and other outstanding Grants
that remain in effect after the Change of Control shall be converted to similar
grants of the surviving corporation (or a parent or subsidiary of the surviving
corporation). Such surrender or termination shall take place as of the date of
the Change of Control or such other date as the Committee may specify.
     Section 16. Requirements for Issuance or Transfer of Shares
     No Company Stock shall be issued or transferred in connection with any
Grant hereunder unless and until all legal requirements applicable to the
issuance or transfer of such Company Stock have been complied with to the
satisfaction of the Committee. The Committee shall have the right to condition
any Grant on the Grantee’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of the shares of Company Stock
as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued or transferred under
the Plan may be subject to such stop-transfer orders and other restrictions as
the Committee deems appropriate to comply with applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon.
     Section 17. Amendment and Termination of the Plan
          (a) Amendment. The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without stockholder
approval if such approval is required in order to comply with applicable law or
to comply with applicable stock exchange requirements.
          (b) No Repricing Without Stockholder Approval. Notwithstanding
anything in the Plan to the contrary, the Committee may not reprice Options, nor
may the Board amend the Plan to permit repricing of Options, unless the
stockholders of the Company provide prior approval for such repricing. An
adjustment to an Option pursuant to Section 4(c) above shall not constitute a
repricing of the Option.
          (c) Termination of Plan. The Plan shall terminate on the day
immediately preceding the tenth anniversary of its effective date, unless the
Plan is terminated earlier by the Board or is extended by the Board.
          (d) Termination and Amendment of Outstanding Grants. A termination or
amendment of the Plan that occurs after a Grant is made shall not materially
impair the rights of a Grantee unless the Grantee consents or unless the
Committee acts under Section 18(f) below. The termination of the Plan shall not
impair the power and authority of the Committee with

-13-



--------------------------------------------------------------------------------



 



respect to an outstanding Grant. Whether or not the Plan has terminated, an
outstanding Grant may be terminated or amended under Section 18(f) below or may
be amended by agreement of the Company and the Grantee consistent with the Plan.
          (e) Effective Date of the Plan. The Plan shall be effective as of
March 31, 2008.
     Section 18. Miscellaneous
          (a) Grants in Connection with Corporate Transactions and Otherwise.
Nothing contained in the Plan shall be construed to (i) limit the right of the
Committee to make Grants under the Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or (ii) limit the right of the Company to grant stock
options or make other awards outside of the Plan. The Committee may make a Grant
to an employee of another corporation who becomes an Employee by reason of a
corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company, in substitution for a stock
option or stock awards grant made by such corporation. Notwithstanding anything
in the Plan to the contrary, the Committee may establish such terms and
conditions of the new Grants as it deems appropriate, including setting the
Exercise Price of Options or the base price of SARs at a price necessary to
retain for the Grantee the same economic value as the prior options or rights.
          (b) Governing Document. The Plan shall be the controlling document. No
other statements, representations, explanatory materials or examples, oral or
written, may amend the Plan in any manner. The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.
          (c) Funding of the Plan. The Plan shall be unfunded. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Grants under the Plan.
          (d) Rights of Grantees. Nothing in the Plan shall entitle any
Employee, Key Advisor, Non-Employee Director or other person to any claim or
right to be granted a Grant under the Plan. Neither the Plan nor any action
taken hereunder shall be construed as giving any individual any rights to be
retained by or in the employ of the Employer or any other employment rights.
          (e) No Fractional Shares. No fractional shares of Company Stock shall
be issued or delivered pursuant to the Plan or any Grant. Except as otherwise
provided under the Plan, the Committee shall determine whether cash, other
awards or other property shall be issued or paid in lieu of such fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.

-14-



--------------------------------------------------------------------------------



 



          (f) Compliance with Law. The Plan, the exercise of Options and SARs
and the obligations of the Company to issue or transfer shares of Company Stock
under Grants shall be subject to all applicable laws and regulations, and to
approvals by any governmental or regulatory agency as may be required. With
respect to persons subject to section 16 of the Exchange Act, it is the intent
of the Company that the Plan and all transactions under the Plan comply with all
applicable provisions of Rule 16b-3 or its successors under the Exchange Act. In
addition, it is the intent of the Company that, to the extent applicable, Grants
comply with the requirements of section 409A of the Code. To the extent that any
legal requirement of section 16 of the Exchange Act or section 409A of the Code
as set forth in the Plan ceases to be required under section 16 of the Exchange
Act or section 409A of the Code, that Plan provision shall cease to apply. The
Committee may revoke any Grant if it is contrary to law or modify a Grant to
bring it into compliance with any valid and mandatory government regulation.
          (g) Employees Subject to Taxation Outside the United States. With
respect to Grantees who are believed by the Committee to be subject to taxation
in countries other than the United States, the Committee may make Grants on such
terms and conditions, consistent with the Plan, as the Committee deems
appropriate to comply with the laws of the applicable countries, and the
Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.
          (h) Governing Law. The validity, construction, interpretation and
effect of the Plan and Grant Instruments issued under the Plan shall be governed
and construed by and determined in accordance with the laws of the State of
Delaware, without giving effect to the conflict of laws provisions thereof.

-15-